        Case 6:20-po-00204-JDP Document 5 Filed 02/12/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:20-po-00204-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND ORDER
                                                      THEREON
14    SEAN D. COLEMAN,
15                      Defendant.
16

17

18          The defendant having met all conditions of the Deferred Prosecution Agreement entered

19   into with the Government, the United States hereby moves the Court for an order of dismissal

20   pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of the Court

21   endorsed hereon.

22                                                       Respectfully submitted,

23                                                       McGREGOR SCOTT
24                                                       United States Attorney

25
            Dated: February 11, 2021                     /S/ Sean O. Anderson_________
26
                                                         Sean O. Anderson
27                                                       Legal Officer
                                                         Yosemite National Park
28
                                                     1
        Case 6:20-po-00204-JDP Document 5 Filed 02/12/21 Page 2 of 2


 1

 2                                         ORDER

 3
              Upon motion of the United States pursuant to Fed. R. Crim. Pro. 48(a) field February 11,
 4
     2021 (Doc. No.4), it is hereby ordered that the above referenced matter, United States v.
 5
     Coleman, case no. 6:20-po-00204-JDP, is DISMISSED, in the interest of justice.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      February 11, 2021
                                                       HELENA M. BARCH-KUCHTA
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
